Name: Commission Regulation (EEC) No 396/87 of 9 February 1987 amending Regulation (EEC) No 3024/86 laying down, for the 1986/87 wine year, detailed implementing rules for distillation as provided for in Article 11 of Council Regulation (EEC) No 337/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 2. 87 Official Journal of the European Communities No L 40/ 13 COMMISSION REGULATION (EEC) No 396/87 of 9 February 1987 amending Regulation (EEC) No 3024/86 laying down, for the 1986/87 wine year, detailed implementing rules for distillation as provided for in Article 11 of Council Regulation (EEC) No 337/79 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3805/85 (2), and in particular Article 11 (5) thereof, Whereas delays in the submission of contracts and of declarations of delivery for fortification have occurred because of communication difficulties resulting from severe weather and disruption of rail services in areas where production of fortified wines is of importance ; whereas in order to enable the objects of the preventive distillation operation to be fully attained the latest date for the submission of contracts given in Article 10 ( 1 ) of Commission Regulation (EEC) No 3024/86 (3), as amended by Regulation (EEC) No 3253/86 (4), should be put back and so also should the latest date for notification of the outcome of the approval procedure given in the same paragraph ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 In Article 10 ( 1 ) of Regulation (EEC) No 3024/86 :  the date of 15 January 1987 in the first subparagraph is replaced by 15 February 1987,  the date of 15 February 1987 in the second subpara ­ graph is replaced by 16 March 1987. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 February 1987. For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 54, 5 . 3 . 1979 , p. 1 . (2) OJ No L 367, 31 . 12. 1985, p. 39 . (3) OJ No L 281 , 2 . 10 . 1986, p. 8 . ( «) OJ No L 302, 28 . 10 . 1986, p. 8 .